NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



MARK DOZIER,                       )
                                   )
           Appellant,              )
                                   )
v.                                 )                   Case No. 2D18-723
                                   )
CIT BANK, N.A.,                    )
                                   )
           Appellee.               )
___________________________________)

Opinion filed December 5, 2018.

Appeal from the Circuit Court for Pasco
County; Declan P. Mansfield, Judge.

Mark Dozier, Holiday, pro se Appellant.

Shannon T. Sinai of Albertelli Law, Tampa,
for Appellee.


PER CURIAM.


             Affirmed.


SILBERMAN, MORRIS, and BADALAMENTI, JJ., Concur.